Defendant appeals from a judgment of the County Court of Dutchess County, convicting him of grand larceny in the first degree and sentencing him to a term of imprisonment, and from an order of said court denying his motion for a new trial or, in the alternative, for an order providing for the taking of testimony. Judgment reversed on the law and new trial ordered. Appeal from the order dismissed, as academic. Two certain written transcriptions of statements made by appellant, which were admitted into evidence, were characterized by the trial court in its charge to the jury as confessions, despite the fact that the texts are not inconsistent with appellant’s innocence of the crime charged. This Was prejudicial error and requires a new trial. Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur.